 


109 HR 3622 IH: Border Protection Corps Act
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3622 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Mr. Culberson (for himself, Mr. Akin, Mr. Bartlett of Maryland, Mr. Bonilla, Mr. Brown of South Carolina, Mr. Burgess, Mr. Burton of Indiana, Mr. Carter, Mrs. Cubin, Mrs. Jo Ann Davis of Virginia, Mr. Deal of Georgia, Mr. Doolittle, Mr. Duncan, Mr. Gohmert, Mr. Goode, Mr. Gutknecht, Mr. Hall, Mr. Hayworth, Mr. Herger, Mr. Istook, Mr. Sam Johnson of Texas, Mr. Jones of North Carolina, Mr. Lewis of Kentucky, Mr. McCaul of Texas, Mr. McHenry, Mr. Marchant, Mr. Mica, Mr. Miller of Florida, Mrs. Myrick, Mr. Norwood, Mr. Otter, Mr. Pence, Mr. Pitts, Mr. Poe, Mr. Price of Georgia, Mr. Rogers of Alabama, Mr. Rohrabacher, Mr. Royce, Mr. Schwarz of Michigan, Mr. Simpson, Mr. Smith of Texas, Mr. Sullivan, Mr. Tancredo, Mr. Wamp, Mr. Westmoreland, Mr. Wilson of South Carolina, Mr. Young of Alaska, and Mr. Garrett of New Jersey) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize the Governor of a State to organize and call into service a militia of able-bodied and eligible citizens to help prevent individuals from unlawfully crossing an international border and entering the United States anywhere other than a port of entry, to appropriate funds to support this service, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Border Protection Corps Act. 
2.FindingsThe Congress finds as follows: 
(1)Federal authorities do not have sufficient manpower or resources to patrol and defend the international borders of the United States to prevent individuals from entering the United States illegally. 
(2)An ever-increasing number of heavily armed and dangerous criminals, violent gang members, and drug smugglers are entering the United States illegally over our international borders. 
(3)Federal and State law enforcement authorities have identified an alarming increase in the number of foreign nationals from countries with known connections to terrorist organizations who are hiding among this crowd of dangerous illegal immigrants, and camouflaging themselves among an immense and rapidly growing number of foreign nationals who are entering the United States illegally in search of work.  
(4)The United States is at war with terrorist criminal organizations and individuals from foreign nations who are fanatically committed to the destruction of the United States, who have repeatedly demonstrated their ability and willingness to hide their true identities and their evil purposes, and who will enter and move about the United States illegally and use sneak attacks and any criminal means or method available to them to cause the mass destruction of human life in the United States. 
(5)The history of the United States from the first days of the American Revolution is filled with innumerable examples of honorable and invaluable service by citizen volunteers, organized into well-regulated local militias, who have ably defended the frontiers and borders of the United States whenever and wherever Federal military or law enforcement authorities were unable or unwilling to do so. 
(6)The uniquely devious, criminal, cowardly, and fanatically determined nature of the terrorist criminal organizations and individuals that have declared war on the people of the United States compel the Congress to invoke its constitutional authority to authorize all able-bodied and eligible United States citizens to serve in a militia in defense of our international borders under the direct command and control of the Governors of the border States. 
(7)Therefore, in light of these facts, in response to the continuing threat of these terrorist criminal organizations to carry out future attacks on the people of the United States similar to the terrorist attacks of September 11, 2001, and in order to quickly supplement the inadequate manpower and resources now deployed by the Federal Government in defense of our international borders, it is necessary to invoke congressional authority under article 1, section 8, of the Constitution, to call forth ‘‘the Militia to execute the Laws of the Union’’, to provide authorization and funding for ‘‘organizing, arming, and disciplining, the Militia’’, and to assist the States with statutory guidance and funding to provide for the common defense of the lives, liberty, and domestic tranquility of the people of the United States. 
3.Program authorized 
(a)In generalThe Governor of a State on an international border of the United States is authorized to establish and command a militia, to be known as the Border Protection Corps for the State. The Border Protection Corps for a State shall include only United States citizens with no criminal history and no history of mental illness. Such militia shall be called into service by the Governor of the State for the purpose of patrolling and defending the international border of the State with Canada or Mexico, in order to prevent individuals from crossing the international border and entering the United States at any location other than an authorized port of entry. The members of the militia shall work in cooperation with State and local law enforcement officials, as directed by the Governor, and with the United States Border Patrol. All members of the militia shall take an oath to uphold the laws and Constitution of the United States and of the State, in a form to be prescribed by the State, and shall have the right to keep and bear arms. 
(b)Limited by State lawAll United States citizens called into service by the Governor of a State under subsection (a) are authorized to use any means and any force authorized by State law to prevent individuals from unlawfully entering the United States at any location other than a port of entry, and to take into custody individuals who have so entered the United States. The Governor of a State is authorized to call eligible United States citizens into service in the militia, and to equip, train, discipline, and otherwise control the operation of such militia forces in defense of the international borders of the United States under such terms, conditions, and requirements as are contained in the laws and constitution of the State.  
(c)Disposition of detained individualsAll individuals taken into custody under subsection (b) shall be promptly delivered to a Federal law enforcement authority. A Federal law enforcement authority may not release any individual so detained in the United States. All such individuals shall be removed to the country from which they entered the United States, but only after Federal law enforcement authorities are fully satisfied that each individual so removed is not a violent or dangerous criminal, a terrorist, or a potential terrorist, in which case that individual shall be prosecuted in the United States to the fullest extent provided by law.  
4.Funding 
(a)In generalAny State whose Governor calls forth eligible United States citizens into service in a militia to patrol and defend the international borders of the United States in accordance with section 3 shall be promptly reimbursed by the Secretary of Homeland Security for funds expended by the State in accordance with such section to pay the following costs: 
(1)Costs of calling up eligible United States citizens to serve in the militia. 
(2)Costs of equipping, training, disciplining, and otherwise controlling the operation of the militia, as well as the costs of paying overtime to State and local law enforcement and corrections officers engaged in duties relating to activities authorized by this Act. 
(3)Costs of detaining, housing, and transporting individuals who unlawfully enter the United States at a location other than a port of entry and are taken into custody by the militia. 
(b)AccountReimbursement under subsection (a) shall be made from funds deposited into a separate account in the Treasury of the United States entitled the Border Protection Corps Establishment and Operation Account. All deposits into the Border Protection Corps Establishment and Operation Account shall remain available until expended to the Secretary of Homeland Security to carry out subsection (a). 
(c)Transfer of unexpended homeland security fundsNotwithstanding any other provision of law, the Secretary of the Treasury shall transfer and deposit into the Border Protection Corps Establishment and Operation Account any funds that— 
(1)were appropriated by a provision of law making appropriations for the Department of Homeland Security for a fiscal year; 
(2)were made available until expended by such provision of law; and 
(3)have remained unexpended for a period of 2 years or more. 
5.Relationship to National Guard and other authorized defense forcesA Border Protection Corps established under this Act shall be considered a defense force authorized by section 109(c) of title 32, United States Code. 
6.RegulationsThe Secretary of Homeland Security shall promptly issue regulations governing the distribution of funds under section 4 of this Act for all reasonable and necessary costs and other expenses incurred by a State and the Border Protection Corps under this Act, and providing uniform standards which the United States Border Patrol, Homeland Security forces and all other federal law enforcement authorities shall follow to implement the requirements of this Act. The provisions of this Act shall take effect immediately upon enactment, and the promulgation of any such regulations are not a necessary precondition to the immediate deployment of the Border Protection Corps by the Governor of a State, or to the work of local and state law enforcement authorities or corrections officers as authorized by the Act. Any reasonable and necessary expense or cost authorized by this Act incurred by the State or the Border Protection Corps prior to the promulgation of such regulations are eligible for reimbursement under the terms and conditions of this Act.   
7.DefinitionFor purposes of this Act, the term State means any of the several States of the United States that borders Canada or Mexico.  
 
